Motion is granted and, pending the hearing and determination of the appeal herein, all proceedings and the enforcement of the said order are stayed, provided that the appellant shall deposit in escrow with its attorney the difference between the maximum legal rents in effect immediately prior to the order of the State Rent Administrator, dated July 10,1953, and the rents actually collected from the tenants pursuant to the terms of that order and shall, until the determination of this appeal, continue *945to make such escrow deposits with respect to any rents hereafter collected, or, in lieu of making such escrow deposits, shall post a surety bond, in the amount of $5,000, of a bonding company licensed to do business in the State of New York, guaranteeing payment of the refunds due tenants in the event of affirmance of the order of the Appellate Division.